DETAILED ACTION
This action is in response to the initial filing of Application no. 17/661,651 on 05/02/2022.
Claims 1 – 20 are still pending in this application, with claims 1, 7 and 12 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejection, it has been determined that the prior art fails to teach or suggest in reasonable combination the limitations recited in independent claims 1, 7 and 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The claim mapping is as follows.

Current Application

1. A method comprising: receiving, by a computing device, a text string corresponding to natural language input; determining, by the computing device, one or more confidence values corresponding to one or more of a plurality of segments of the text string; converting, by the computing device, in response to determining that at least a subset of the one or more confidence values is equal to or greater than a threshold, and based on a set of rules defined by a first GraphQL database schema, the natural language input into a single search query executable by Application Programming Interface (API) in a query language of GraphQL; and initiating, by the computing device and based on a second GraphQL database schema different from the first GraphQL database schema, the single search query to fetch content from a database so as to prevent transmission of multiple search requests responsive to the natural language input.

2. The method of claim 1, further comprising: discarding one or more of the plurality of segments based on determining that a first confidence value of the one or more confidence values satisfies a second threshold.

3. The method of claim 1, wherein converting the natural language input into the single search query is further based on determining, based on the set of rules, that one or more of the plurality of segments corresponds to a search operation.

4. The method of claim 1, further comprising: validating the single search query based on the second GraphQL database schema.

5. The method of claim 1, further comprising: updating, based on detecting a change to the database, the set of rules.

6. The method of claim 1, wherein the one or more confidence values correspond to two or more of the plurality of segments, and wherein determining that at least the subset of the one or more confidence values is equal to or greater than the threshold is based on comparing a combined value of the one or more confidence values to the threshold.

7. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive a text string corresponding to natural language input; determine one or more confidence values corresponding to one or more of a plurality of segments of the text string; convert, in response to determining that at least a subset of the one or more confidence values is equal to or greater than a threshold, and based on a set of rules defined by a first GraphQL database schema, the natural language input into a single search query executable by Application Programming Interface (API) in a query language of GraphQL; and initiate, based on a second GraphQL database schema different from the first GraphQL database schema, the single search query to fetch content from a database so as to prevent transmission of multiple search requests responsive to the natural language input.

8. The apparatus of claim 7, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: discard one or more of the plurality of segments based on determining that a first confidence value of the one or more confidence values satisfies a second threshold.

9. The apparatus of claim 7, wherein the instructions, when executed by the one or more processors, further cause the apparatus to convert the natural language input further based on determining, based on the set of rules, that one or more of the plurality of segments corresponds to a search operation.

10. The apparatus of claim 7, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: validate the single search query based on the second GraphQL database schema.

11. The apparatus of claim 7, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: update, based on detecting a change to the database, the set of rules.

12. A system comprising: a first computing device, and a second computing device; wherein the first computing device is configured to: determine one or more confidence values corresponding to one or more of a plurality of segments of a text string that corresponds to natural language input; convert, based on a set of rules defined by a first GraphQL database schema, the natural language input into a single search query executable by Application Programming Interface (API) in a query language of GraphQL; and send, to the second computing device, the single search query; and wherein the second computing device is configured to: validate, based on a second GraphQL database schema different from the first GraphQL database schema, the single search query based on the second GraphQL database schema.

13. The system of claim 12, wherein the second computing device is further configured to: use the single search query to fetch content from a database so as to prevent transmission of multiple search requests responsive to the natural language input.

14. The system of claim 12, wherein the second GraphQL database schema defines a different quantity of rules as compared to the first GraphQL database schema.

15. The system of claim 12, wherein the first computing device is further configured to: discard one or more of the plurality of segments based on determining that a first confidence value of the one or more confidence values satisfies a second threshold.

16. The system of claim 12, wherein the first computing device is configured to convert the natural language input further based on determining, based on the set of rules, that one or more of the plurality of segments corresponds to a search operation.

17. The system of claim 12, wherein the first computing device is further configured to: validate the single search query based on the second GraphQL database schema.

18. The system of claim 12, wherein the first computing device is further configured to :remove, from the text string and based on a stop word list, one or more words.

19. The system of claim 12, wherein the first computing device is further configured to: update, based on detecting a change to the database, the set of rules.

20. The system of claim 12, wherein the first computing device is configured to convert the natural language input into the single search query based on determining that at least a subset of the one or more confidence values is equal to or greater than a threshold.
US 11,347,802

1. A method comprising: receiving, by a computing device, natural language input from a client device, wherein the natural language input comprises a text string; parsing, by the computing device, the text string into a plurality of segments; determining, by the computing device, at least one identifier for the plurality of segments, wherein the at least one identifier is associated with one or more confidence values; converting, by the computing device, in response to determining at least a subset of the one or more confidence values is equal to or greater than a threshold, and based on a set of rules defined by a first GraphQL database schema, the natural language input into a single search query executable by Application Programming Interface (API) in a query language of GraphQL; and initiating, by the computing device and based on a second GraphQL database schema different from the first GraphQL database schema, the single search query to fetch content from a database so as to prevent transmission of multiple search requests by the client device responsive to the natural language input.

2. The method of claim 1, further comprising: discarding one or more of the plurality of segments based on determining that a first confidence value of the one or more confidence values satisfies a second threshold.

3. The method of claim 1, further comprising: determining, by the computing device, the one or more confidence values.

4. The method of claim 1, wherein converting the natural language input into the single search query is further based on determining, based on the set of rules, that one or more of the plurality of segments corresponds to a search operation.

5. The method of claim 1, further comprising: removing, from the text string and based on a stop word list, one or more words.

6. The method of claim 1, further comprising: updating, based on detecting a change to the database, the set of rules.

7. The method of claim 1, wherein a first segment of the plurality of segments is associated with one or more attributes.

8. The method of claim 1, wherein the one or more confidence values correspond to two or more of the plurality of segments, and wherein determining at least the subset of the one or more confidence values is equal to or greater than the threshold is based on comparing a combined value of the one or more confidence values to the threshold.

9. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive natural language input from a client device, wherein the natural language input comprises a text string; parse the text string into a plurality of segments; determine at least one identifier for the plurality of segments, wherein the at least one identifier is associated with one or more confidence values; convert, in response to determining at least a subset of the one or more confidence values is equal to or greater than a threshold, and based on a set of rules defined by a first GraphQL database schema, the natural language input into a single search query executable by Application Programming Interface (API) in a query language of GraphQL; and initiate, based on a second GraphQL database schema different from the first GraphQL database schema, the single search query to fetch content from a database so as to prevent transmission of multiple search requests by the client device responsive to the natural language input.

10. The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: discard one or more of the plurality of segments based on determining that a first confidence value of the one or more confidence values satisfies a second threshold.

11. The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: determine the one or more confidence values.

12. The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to convert the natural language input further based on determining, based on the set of rules, that one or more of the plurality of segments corresponds to a search operation.

13. The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: remove, from the text string and based on a stop word list, one or more words.

14. The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: update, based on detecting a change to the database, the set of rules.

15. The apparatus of claim 9, wherein a first segment of the plurality of segments is associated with one or more attributes.

16. One or more non-transitory computer-readable media storing instructions that, when executed, cause a computing device to: receive natural language input from a client device, wherein the natural language input comprises a text string; parse the text string into a plurality of segments; determine at least one identifier for the plurality of segments, wherein the at least one identifier is associated with one or more confidence values; convert, in response to determining at least a subset of the one or more confidence values is equal to or greater than a threshold, and based on a set of rules defined by a first GraphQL database schema, the natural language input into a single search query executable by Application Programming Interface (API) in a query language of GraphQL; and initiate, based on a second GraphQL database schema different from the first GraphQL database schema, the single search query to fetch content from a database so as to prevent transmission of multiple search requests by the client device responsive to the natural language input.

17. The non-transitory computer-readable media of claim 16, wherein the instructions, when executed, further cause the computing device to: discard one or more of the plurality of segments based on determining that a first confidence value of the one or more confidence values satisfies a second threshold.

18. The non-transitory computer-readable media of claim 16, wherein the instructions, when executed, further cause the computing device to: determine the one or more confidence values.

19. The non-transitory computer-readable media of claim 16, wherein the instructions, when executed, further cause the computing device to convert the natural language input further based on determining, based on the set of rules, that one or more of the plurality of segments corresponds to a search operation.

20. The non-transitory computer-readable media of claim 16, wherein the instructions, when executed, further cause the computing device to: remove, from the text string and based on a stop word list, one or more words.

21. The method of claim 1, further comprising: validating the single search query based on the second GraphQL database schema.


Claims 1, 2, 4, 6 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,347,802. Although the claims at issue are not identical, they are not patentably distinct from each other.
	As shown above, claims 1  - 20 of US 11,347,802, either alone or in combination, recite the limitations of claims 1, 2, 4 and 6 – 10 of the current application. Therefore, claims 1, 2, 4 and 6 – 10 of the currently pending application are obvious variants of claims 1 – 20 of US 11,347,802.

Claims 3, 5, and 11 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,347,802 in view of Examiner’s official notice Although the claims at issue are not identical, they are not patentably distinct from each other.
As shown above, claims 1  - 20 of US 11,347,802, either alone or in combination, recite the limitations of claim 3 of the current application, except for determining that the one or more of the plurality of segments corresponds to a search operation. However, examiner take official notice that it would have been well known and obvious to one of ordinary skill in the art at the time of applicant’s filing to use rules to parse and interpret natural language input for the purpose of performing actions (e.g. database search queries) based on natural language requests.

As shown above, claims 1 - 20 of US 11,347,802, either alone or in combination, recite the limitations of claims 5 and 11 of the current application, except for updating a set of rules based on a detected change to the database. However, examiner take official notice that it would have been well known and obvious to one of ordinary skill in the art at the time of applicant’s filing to use rules to parse, interpret and translate natural language input, wherein these rules are updated according to changes in a system (database update) for the purpose of accurately performing actions (e.g. database search queries) based on natural language requests.

As shown above, claims 1  - 20 of US 11,347,802, either alone or in combination, recite the limitations of claims 12, 13, 15,  17 and 20 of the current application, except for the following: a first and second computing device, wherein the first computing device sends the single search query and a second computing device validates the single search query. However, examiner take official notice that it would have been well known and obvious to one of ordinary skill in the art at the time of applicant’s filing to operate a network according to a client -server architecture, wherein a first computing device requests services (e.g. validate and conduct a search) which are provided by a second computing device for the purpose of efficiently managing resources when provisioning services within a network.
 
As to claim 14, the combination of claims 1 – 20 of US 11,347, 802 and examiners official notice recite the limitations of claim 14, except for the second GraphQL database schema defining a different quantity of result as compared to the first GraphQL database schema. However, examiner take official notice that it would have been well known and obvious to one of ordinary skill in the art at the time of applicant’s filing for different database schemas to have different amounts of rules for the purpose of satisfying  a variety of requirements (e.g. data organization needs, resource availability, etc.)

As to claim 16, the combination of claims 1 – 20 of US 11,347, 802 and examiners official notice recite the limitations of claim 16 of the current application, except for determining that the one or more of the plurality of segments corresponds to a search operation. However, examiner take official notice that it would have been well known and obvious to one of ordinary skill in the art at the time of applicant’s filing to use rules to parse and interpret natural language input for the purpose of performing actions (e.g. database search queries) based on natural language requests.

As to claim 18, the combination of claims 1 – 20 of US 11,347, 802 and examiners official notice recite the limitations of claim 18 of the current application, except for removing one or more words from the text string based on a stop word list. However, examiner take official notice that it would have been well known and obvious to one of ordinary skill in the art at the time of applicant’s filing to parse natural language input (remove unnecessary words, characters etc.) to efficiently interpret the input for the purpose of performing actions (e.g. database search queries) based on natural language requests.

As to claim 19, the combination of claims 1 – 20 of US 11,347, 802 and examiners official notice recite the limitations of claim 19 of the current application, except for updating a set of rules based on a detected change to the database. However, examiner take official notice that it would have been well known and obvious to one of ordinary skill in the art at the time of applicant’s filing to use rules to parse, interpret and translate natural language input, wherein these rules are updated according to changes in a system (database update) for the purpose of performing actions (e.g. database search queries) based on natural language requests.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/              Primary Examiner, Art Unit 2657